DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pg. 6, filed 22 Dec 2021, with respect to the claim objections have been fully considered and are persuasive.  The claim objections of 25 Jun 2021 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 6, filed 22 Dec 2021, with respect to the 35 U.S.C. 112(b) rejections have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejections of 25 Jun 2021 have been withdrawn in view of the amended claims. 
Applicant’s arguments, see pg. 6-8, filed 22 Dec 2021, with respect to the 35 U.S.C. 103 rejections have been considered but are not persuasive in part.
Regarding claim 1, Applicant argues, see pg. 7, that “The real importance of the process of claim 1 is that the handheld ultrasound scanner just makes the (specific) operations … and the rest of the process (of specific operations), now better described, is provided by the computer … In contrast, Poland describes the opposite.” However, the Examiner respectfully disagrees. Poland at least discloses in pg. 8, lines 9-17 that “the mobile console (computer external to handheld ultrasound scanner) comprises … an image processor configured to receive the image data from the signal processor (located within the handheld ultrasound scanner) and to provide display data and a By this, while having sufficient hardware resources, certain processing steps may be conducted by an image processor on the mobile console … By this, power consumption and weight of the ultrasound image acquisition may be further reduced” (also see pg. 13, line 32 - pg. 14, line 8 of Poland). Therefore, Poland at least discloses processing signals from electromagnetic wave receiving means within the handheld ultrasound scanner (pg. 13, lines 18-23: signal processor 36 receives ultrasound image signal of the beam former and provides image data) and processing image data within the computer external to the handheld ultrasound scanner (pg. 8, lines 9-17: image processor within mobile console configured to receive the image data from the signal processor and to provide display data). See the 35 U.S.C. 103 rejections below.

Status of Claims
Claims 1 and 12-18 are currently examination. Claims 17-18 have been newly added since the Non-Final Office Action of 25 Jun 2021. 

Claim Objections
Claims 1, 13, and 17 are objected to because of the following informalities:  
“converting said signals from said electromagnetic wave receiving means into still or moving images by means of a B-Mode processing” should read “converting said signals from said electromagnetic wave receiving means into said
“while the computer performs operations of post-processing of said images which results in a creation of a video file” should read “while the computer performs operations of post-processing of said series of circular sector images which result in a creation of a video file” (claim 1);
“displaying said video by said computer on said screen” should read “displaying said video file by said computer on said screen” (claim 1);
“perform an image reconstruction algorithm from the signal coming from the electromagnetic wave receiving means” should read “perform an image reconstruction algorithm for the signals coming from the electromagnetic wave receiving means” (claim 13);
“the electromagnetic wave generating means 3 comprise a transmission beamformer of the transmissive type” should read “the electromagnetic wave generating means comprise a transmission beamformer of a transmissive type” (claim 17).  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “interpolates the images for added definition”. The antecedent basis for “the images” is unclear. It is unclear whether “the images” is referring to: a) transformed series of circular sector images recited in claim 1; b) “a series of black and white circular sector images” recited in claim 1; or c) otherwise. Claims 12-18 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “interpolating the transformed series of circular sector images”.
Claim 1 recites the limitation “creates moving images”. The scope of moving images is unclear. It is unclear whether “moving images” recited in this limitation is the same or different from “a video file” created as recited in claim 1. Claims 12-18 inherit the deficiency by the nature of their dependency on claim 1. For purposes of the examination, the limitation is being given a broadest reasonable interpretation as “creating  the video file”.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 12-13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Poland (WIPO Pub No. 2014/041448) in view of Henderson (US PG Pub No. 6547735).
Regarding claim 1, Poland discloses an operating process (Fig. 1-7 and pg. 9, line 29 – pg. 15, line 29) for a handheld ultrasound scanner (Fig. 3: ultrasound image acquisition device 46), 
said handheld ultrasound scanner (ultrasound image acquisition device 46; pg. 12, line 12 - pg. 13, line 7) comprising: 
transducers (transducer array 32) configured to convert electromagnetic pulses into ultrasound pulses and vice versa and, thus, to send and receive ultrasound pulses (pg. 11, line 11 – pg. 12, line 30: transducer array have micro beam formers which control both transmission and reception of acoustic pulses … for beam forming in the transmit phase, transmit delay pulsers generate delayed high voltage pulses and the acoustic pulses are transmitted by the acoustic elements), 
electromagnetic wave generating means (beam former 34) configured to send given electromagnetic pulses to said transducers to be converted into given ultrasound pulses (pg. 11, line 11 – pg. 13, line 31: transmit delay pulsers generate delayed high voltage pulses),
electromagnetic wave receiving means (beam former 34) configured to receive electromagnetic pulses comprising an analogue signal from said transducers consequent to the reception of ultrasound echoes of the ultrasound pulses sent (pg. 11, line 11 – pg. 12, line 28: receive samplers take periodic samples of the resulting wave to generate analog samples, which are small voltages), 

processing means (signal processor 36) configured to process signals from said electromagnetic wave receiving means and convert said signals from said electromagnetic wave receiving means into data comprising still or moving images (pg. 13, lines 18-23: signal processor 36 receives ultrasound image signal of the beam former and provides image data; pg. 4, lines 13-20: 3D image acquired via the ultrasound image acquisition device can be viewed live and in real time on the mobile console), 
said electromagnetic wave receiving means (beam former 34) configured to receive the electromagnetic pulses from said transducers (pg. 13, lines 16-23: transducer array 32 converts the ultrasound signals into electronic signals) and at least convert the analogue signal from said transducers into a digital signal (pg. 11, line 11 – pg. 12, line 28: receive samplers take periodic samples of the resulting wave to generate analog samples, which are small voltages; pg. 11, lines 8-11: beam former digitally implemented), and offset any effects of phase shift or attenuation of the analogue signal received (pg. 11, line 32 – pg. 12, line 19: during the receive phase, echoes from those pulses in the volume 30 are received by the acoustic elements, amplified, and combined), 

the computer (mobile console 18) comprising a screen (display 26), electronic processing means (image processor 42), connections and controls (central processing unit 40 and pg. 3, lines 19-22: interface for connecting the mobile console with the ultrasound image acquisition device) for said ultrasound scanner (ultrasound image acquisition device 46; Fig. 4),
wherein the computer (mobile console 18) converts image data of said images into display data to display said images (pg. 8, lines 9-17: image processor within mobile console configured to receive the image data from the signal processor and to provide display data),
wherein said handheld ultrasound scanner (ultrasound image acquisition device 46) further comprises a containment casing (pg. 14, lines 9-17),
wherein said transducers, said electromagnetic wave generating means, said electronic wave receiving means, said control means and at least part of 
the process comprising: 
processing said signals from said electromagnetic wave receiving means (beam former 34) by said processing means (signal processor 36) contained in said ultrasound scanner (ultrasound image acquisition device 46; Fig 4), and converting said signals from said electromagnetic wave receiving means into still or moving images (pg. 13, lines 18-23: signal processor 36 receives ultrasound image signal of the beam former and provides image data; pg. 4, lines 13-20: 3D image acquired via the ultrasound image acquisition device can be viewed live and in real time on the mobile console), 
sending said still or moving images processed by said processing means (signal processor 36; pg. 13, lines 18-25: signal processor 36 receives ultrasound image signal of the beam former and provides image data, and the image processor 42 receives image data from the signal processor 36) to said computer (mobile console 18) by means of said transmitting means (interface 50; pg. 8, lines 9-17: mobile console comprises image processor configured to receive image data from the signal processor; pg. 9, line 31 - pg. 10, line 11: mobile console 18 is connected to probe 14 via an interface 50 formed in a wireless manner), and 

	It is noted that Poland discloses signal processing by the signal processor 36 within the ultrasound scanner and image processing by the image processor 42 within the computer external to the ultrasound scanner (see at least pg. 8, lines 9-17 and pg. 13, line 32 - pg. 14, line 8). 
	Poland does not explicitly disclose:
converting said signals from said electromagnetic wave receiving means into still or moving images by means of a B-Mode  processing; and
wherein the processing means reconstructs said signals from said electromagnetic wave receiving means into a series of black and white circular sector images, while the computer performs operations of post-processing of said images which results in a creation of a video file,
said post processing including:
transforming the series of circular sector images to rectangular passing from polar coordinates to Cartesian coordinates, interpolates the images for added definition, creates moving images.
	Henderson, however, discloses:
converting signals from electromagnetic wave receiving means into still or moving images by means of a B-Mode processing (Col 4, lines 18-20: 
reconstructing said signals from said electromagnetic wave receiving means into a series of black and white circular sector images (Col 4, lines 18-20: beamformed signals are used for interpolation as desired and are B mode processed by a signal processor 206; Col 5, lines 1-7: B mode signals are applied to a coordinates transformation processor 46 to remap polar coordinate data to Cartesian coordinates); and
performing operations of post-processing of said images which results in a creation of a video file, said post processing including transforming the series of circular sector images to rectangular passing from polar coordinates to Cartesian coordinates, interpolates the images for added definition, creates moving images (Col 5, lines 1-7: coordinate transformation processor 46 function as a scan converter, remapping polar coordinate data to Cartesian coordinates as necessary and filling spaces between received lines with interpolated image data. The scan converted images are coupled to a video processor 70 which puts the image information into a video format).
It is noted that one of ordinary skill in the art would recognize that Henderson’s B mode processing results signals in polar coordinates, or circular sector images, as Henderson explicitly discloses that the B mode signals are applied to coordinate transformation for “remapping polar coordinate data to Cartesian coordinates” (Col 5, lines 1-7 of Henderson).
 motivation for the combination would have been to allow “the desired information to be displayed” (Col 4, lines 44-46 of Henderson), by B-mode processing, and to create two dimensional images in a loop or sequence (Col 5, lines 1-12 of Henderson) by performing the post-processing operations also to display acquired data to a user. 
Regarding claim 12, Poland in view of Henderson discloses all limitations of claim 1, as discussed above, and Poland further discloses:
wherein the transmitting means (interface 50) for transmitting said still or moving images to the computer (mobile console 18) comprises a wireless transmitter (pg. 9, line 31 – pg. 10, line 15: mobile console 18 is connected to probe 14 via an interface 50 formed in a wireless manner). 
Regarding claim 13, Poland in view of Henderson discloses all limitations of claim 1, as discussed above, and Poland discloses:
wherein the transmitting means (interface 50) for transmitting said still or moving images to the computer (mobile console 18) comprises a wireless 
wherein data processing is divided between the handheld ultrasound scanner (signal processor 36 within ultrasound image acquisition device 46) and the computer (mobile console 18; pg. 8, lines 9-17 and pg. 13, line 32 - pg. 14, line 8) to handle the processing of the signals from said electromagnetic wave receiving means to turn the signals from said electromagnetic wave receiving means into moving images (pg. 13, lines 18-23: signal processor 36 receives ultrasound image signal of the beam former and provides image data; pg. 4, lines 13-20: 3D image acquired via the ultrasound image acquisition device can be viewed live and in real time on the mobile console) and to allow the wireless transmitting means to transmit said data (pg. 8, lines 9-17: mobile console comprises image processor configured to receive image data from the signal processor; pg. 9, line 31 - pg. 10, line 11: mobile console 18 is connected to probe 14 via an interface 50 formed in a wireless manner),
wherein the processing means (signal processor 36) is contained in said ultrasound scanner (ultrasound image acquisition device 46; Fig. 4) perform a processing from the signals coming from the electromagnetic wave receiving means (pg. 13, lines 18-23: signal processor 36 receives ultrasound image signal of the beam former and provides image data), while a processor part of the computer (image processor 42 within 
	Poland does not explicitly disclose:
wherein the processing means perform an image reconstruction algorithm from the signals coming from the electromagnetic wave receiving means to create the series of black and white circular sector images.
	Henderson, however, discloses:
performing an image reconstruction algorithm from said signals coming from the electromagnetic wave receiving means to create a series of black and white circular sector images (Col 4, lines 18-20: beamformed signals are used for interpolation as desired and are B mode or Doppler processed by a signal processor 206; Col 5, lines 1-7: B mode and Doppler signals are applied to a coordinates transformation processor 46 to remap polar coordinate data to Cartesian coordinates). 
It is noted that one of ordinary skill in the art would recognize that Henderson’s B mode and Doppler processing results signals in polar coordinates, or circular sector images, as Henderson explicitly discloses that the B mode signals are applied to coordinate transformation for “remapping polar coordinate data to Cartesian coordinates” (Col 5, lines 1-7 of Henderson).
 motivation for the combination would have been to allow “the desired information to be displayed”, as taught by Henderson (Col 4, lines 44-46). 
Regarding claim 16, Poland in view of Henderson discloses all limitations of claim 1, as discussed above, and Poland further discloses:
wherein said transmitting means (interface 50) are of a wireless type (pg. 9, line 31 – pg. 10, line 15: mobile console 18 is connected to probe 14 via an interface 50 formed in a wireless manner), wherein the computer (mobile console 18) is a smartphone or tablet (pg. 8, lines 26-31; Fig. 1 and 3).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Poland in view of Henderson as applied to claim 1 above, and further in view of Hwang (US Patent No. 7549961).
Regarding claim 14, Poland in view of Henderson discloses all limitations of claim 1, as discussed above, and Poland does not disclose:
wherein the handheld ultrasound scanner has a universal communication interface.
	Hwang, however, discloses:
a handheld ultrasound scanner comprising a universal communication interface (Col 5, lines 10-25: scan head 103 directly connected to a port on PDA/MDA using a universal serial bus (USB)).
.
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Poland in view of Henderson as applied to claim 1 above, and further in view of Marian, Jr. (US Patent No. 6659955) - hereinafter referred to as Marian.
Regarding claim 15, Poland in view of Henderson discloses all limitations of claim 1, as discussed above, and Poland discloses:
wherein a head comprising said transducers (transducer array 32) at a distal end of said handheld ultrasound scanner (ultrasound image acquisition device 46; Fig. 3).
	Poland does not disclose:
a head comprises said transducers and an acoustic lens, the acoustic lens constituting a distal end of said handheld ultrasound scanner, and 
wherein said head is integrally constrained to said casing by means of releasable constraining means, wherein said releasable constraining means consist of a joint, wherein said head comprises a detachable electrical connection between said head and a proximal part of said ultrasound scanner.
Marian, however, discloses:

wherein said head (head 20) is integrally constrained to said casing (receptacle assembly 30) by means of releasable constraining means (rubber release button 2021, spring locking pawl 2022), wherein said releasable constraining means consist of a joint (spring locking pawl 2022), wherein said head (head 20) comprises a detachable electrical connection between said head and a proximal portion of said ultrasound scanner (Col 5, lines 23-35).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poland’s ultrasound scanner to include Marian’s head of an ultrasound scanner comprising an acoustic lens and means of releasable constraining means. The motivation for the combination would have been to allow focusing of ultrasound emission by having an acoustic lens and to allow “use of different scan heads (for different purposes) merely requires one scan head to be interchanged with another,” as taught by Marian (Col 2, lines 12-24), by having releasable constraining means.
Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Poland in view of Henderson as applied to claim 1 above, and further in view of Wright et al. (US Patent No. 5623928) - hereinafter referred to as Wright.
Regarding claim 17, Poland in view of Henderson discloses all limitations of claim 1, as discussed above, and Poland discloses:

	Poland does not disclose:
a transmission de-muxer or demultiplexer, 
said transmission beamformer creates digital pulses and send the digital pulses to the pulse generator, wherein the pulse generator converts said digital pulses into analogue pulses, 4wherein each analogue pulse created by the pulse generator is sent to the transmission de-muxer or demultiplexer which divides each analogue pulse into a plurality of generated signals and sends the generated signals to individual said transducers.
	Wright, however, discloses:
electromagnetic wave generating means comprising a transmission beamformer of the transmissive type (Col 21, lines 26-34: each channel of digital transmit beamformer including digital modulator 6), a pulse generator (digital-to-analog converter (DAC) 8), and a transmission de-muxer or demultiplexer (demultiplexer 3; Fig. 4A), 
said transmission beamformer creates digital pulses and send the digital pulses to the pulse generator (Col 24, lines 26-34: digital modulator 6 up-
wherein the pulse generator converts said digital pulses into analogue pulses (Col 21, lines 35-38: DAC 8 converts the digital samples of the transmit waveform to an analog signal), 
4wherein each analogue pulse created by the pulse generator is sent to the transmission de-muxer or demultiplexer (demultiplexer 3; Fig. 4a: DAC 8 and demultiplexer 3) which divides each analogue pulse into a plurality of generated signals and sends the generated signals to individual said transducers (Fig. 4A: transducer element (XDCR) 1-N connected to demultiplexer 3; and Col 24, lines 41-45: pulse routed to connected transducer elements through transmit demultiplexer 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poland’s electromagnetic wave generating means to include Wright’s transmission beamformer, a pulse generator, and a transmission demultiplexer. The motivation for the combination would have been to allow collecting “coherent samples associated with spatially distinct receive beams, resulting from a single transmit excitation”, as taught by Wright (Col 22, lines 12-15). 
Regarding claim 18, Poland in view of Henderson discloses all limitations of claim 1, as discussed above, and Poland does not disclose:
wherein the receiving means comprises a receiving muxer to gather the analogue signals coming from the transducers into one signal.
	Wright, however, discloses:
receiving means comprises a receiving muxer (multiplexer 4) to gather analogue signals coming from transducers into one signal (summer 16; Fig. 4A; Col 21, lines 8-17: employ analog beamforming means to acquire multiple beams; Col 22, lines 4-8: summer 16 adds together similarly processed receive signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Poland’s receiving means to include Wright’s receiving muxer to gather analogue signals into one signal. The motivation for the combination would have been to “acquire multiple beams”, as taught by Wright (Col 21, lines 8-17), and “coherent samples associated with spatially distinct receive beams, resulting from a single transmit excitation”, as also taught by Wright (Col 22, lines 12-15). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Younhee Choi whose telephone number is (571)272-7013. The examiner can normally be reached M-Th 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Y.C./Examiner, Art Unit 3793                                                                                                                                                                                                        
/Angela M Hoffa/Primary Examiner, Art Unit 3799